OPINION OF THE COURT
Per Curiam.
Respondent, Alan Sloan, was admitted to practice as an attorney and counselor-at-law in the State of New York by the Appellate Division of the Supreme Court, Second Judicial Department, on June 17, 1964 under the name of Allan Gerald Slotnick.
On June 10, 1987, in the Supreme Court of the State of New *323York, New York County, respondent was convicted, upon his plea of guilty, of the crime of offering a false instrument for filing in the first degree, a violation of Penal Law § 175.35 and a class E felony. Sentence has yet to be imposed.
The Departmental Disciplinary Committee having presented to the court a certified copy of the judgment of respondent’s conviction, its motion to strike his name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b), which is not opposed, is granted upon the ground that respondent automatically ceased to be an attorney and counselor-at-law upon such conviction (Judiciary Law § 90 [4] [a]; Matter of Cohen, 107 AD2d 189).
Sullivan, J. P., Carro, Kassal, Rosenberger and Wallach, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective September 29, 1987.